Citation Nr: 0910077	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 

2.  Entitlement to service connection for nonocclusive 
coronary artery disease, to include as secondary to the 
service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for essential 
hypertension, to include as secondary to the service-
connected type II diabetes mellitus. 

4.  Entitlement to service connection for diabetic 
retinopathy, cataracts, and dry eyes, to include as secondary 
to the service-connected type II diabetes mellitus. 

5.  Entitlement to an effective date earlier than November 
14, 2006, for the grant of service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2007 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which granted service connection for diabetes mellitus, 
type II, evaluated as 20 percent disabling, effective 
November 14, 2006; however, that rating action denied service 
connection for nonocclusive coronary artery disease, 
essential hypertension, and diabetic retinopathy, all claimed 
as secondary to type II diabetes mellitus.  The Veteran 
perfected a timely appeal to that decision.  

On August 28, 2008, the Veteran and his wife appeared and 
offered testimony at a hearing before the undersigned Acting 
Veterans Law Judge, sitting at the RO.  A transcript of that 
hearing is of record.  

It is noted that the Veteran had also perfected appeals with 
respect to claims of entitlement to service connection for 
degenerative disc disease of the lumbar spine with 
radiculopathy, and for arm and eye conditions.  However, 
those appeals were withdrawn in a communication dated in 
November 2004.  As such, they are not for consideration in 
the instant decision.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran's 
nonocclusive coronary artery disease, first diagnosed many 
years after service, is related to service or that it is 
related to his service-connected diabetes mellitus.  

2.  Hypertension was not manifest during service, or within 
one year of separation, and is not related to the Veteran's 
active service, and is not Hypertension is not caused or 
aggravated by a service-connected disease or injury.  

3.  The competent evidence does not demonstrate that the 
Veteran has diabetic retinopathy.  

4.  At a hearing before the Board in August 2008, and prior 
to the promulgation of a decision, the Veteran requested 
withdrawal of the issues of an effective date earlier than 
November 14, 2006, for the grant of service connection for 
diabetes mellitus, type II, and entitlement to an evaluation 
in excess of 20 percent for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Nonocclusive coronary artery disease was not incurred in 
or aggravated by active military service, may such a 
disability be presumed to have been incurred or aggravated 
therein, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred or 
aggravated therein, and is not proximately due to or the 
result of a service-connected disease or injury .  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).  

3.  Diabetic retinopathy was not incurred in or aggravated by 
service, may not be presumed to have been incurred or 
aggravated therein, and is not proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).  

4.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claims of entitlement to an 
earlier effective date for the grant of service connection 
for diabetes mellitus and a higher evaluation for type II 
diabetes mellitus; therefore, the Board does not have 
jurisdiction to consider the merits of those claims.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The  Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2006 from the RO to the Veteran 
which was issued prior to the RO decision in March 2007.  
That letter informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
afforded a personal hearing before the Board in August 2008, 
during which he was informed of what the evidence must show 
to establish service connection for nonocclusive coronary 
artery disease, essential hypertension, and diabetic 
retinopathy.  In addition, the September 2007 SOC, and the 
May 2008 SSOC each provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the  Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the Veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for nonocclusive 
coronary artery disease, service connection for essential 
hypertension, and service connection for diabetic 
retinopathy, cataracts, and dry eyes, given that the Veteran 
has offered testimony at a hearing before the Board, given 
that he has been provided all the criteria necessary for 
establishing service connection, the Board finds that there 
has been essential fairness.  




II.  Factual background.

The Veteran served on active duty from November 1967 to 
November 1969.  The records indicate that he served in 
Vietnam from May 10, 1968 to May 19, 1969.  He was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal with 60 
device.  The service treatment records are negative for any 
complaints, findings or diagnosis of heart disease, 
hypertension, or eye disorder.  On the occasion of his 
separation examination in September 1969, clinical evaluation 
of the heart, eyes, and endocrine system was normal.  Blood 
pressure reading was 120/80, and the Veteran's vision was 
reported to be normal at 20/20 in both eyes.  The Veteran 
denied eye trouble, heart problems and high blood pressure in 
a report of medical history completed at that time.  

Post service medical records, VA as well as private treatment 
reports dated from May 1987 to March 2003 reflect treatment 
for alcohol dependence.  A February 1998 treatment note 
indicates that the Veteran's blood pressure was slightly 
elevated.  Elevated diastolic readings were again shown in 
March 1999 and May 1999.  The records then indicate that the 
Veteran was admitted to a VA hospital in April 2003 with a 
history of hypertension who was admitted with progressively 
worsening shortness of breath, nonproductive cough associated 
with pleuritic chest pain, nausea, vomiting, diaphoresis, and 
lightheadedness.  It was noted that he had no previous 
coronary artery disease or cardiac workup.  A cardiac 
catheterization was performed to rule out ischemic cause of 
cardiomyopathy; this study showed left ventriculography 30 
degrees RAO projection.  The impression was coronary artery 
disease, severely decreased LVEF 15-20 percent, and elevated 
LVEDP.  It was noted that liver enzymes were all elevated and 
the Veteran admitted to drinking one pint of vodka per day, 
which made alcoholism the root cause of his cardiomyopathy.  
A primary care treatment note, dated in January 2006, 
reflects diagnoses of hypertension, uncontrolled; and 
coronary artery disease, asymptomatic.  A subsequent 
treatment note in August 2006 reflects diagnoses of 
hypertension, diabetes mellitus type II, coronary artery 
disease, and cardiomyopathy (ischemic and alcoholic).  

The Veteran's claim for service connection (VA Form 21-4138) 
was received in November 2006.  

The Veteran was afforded a VA compensation examination in 
February 2007.  At that time, it was noted that he was 
diagnosed with diabetes mellitus in 2006.  It was also noted 
that the Veteran has had hypertension for approximately five 
years.  The examiner also reported that the Veteran was 
diagnosed with heart disease in 2003, at which time he was in 
congestive heart failure.  He had coronary arteriograms which 
showed nonocclusive coronary artery disease.  It was also 
reported that the Veteran had a 30 percent block of the first 
diagonal and a 70 percent lesion in the circumflex; however, 
he was felt to have an alcoholic cardiomyopathy as the 
etiology for his congestive heart failure and it was not felt 
to be related to his arterial sclerotic heart disease which 
was not felt to be enough to cause his symptoms.  The 
examiner observed the records reflecting that the Veteran was 
drinking a pint of vodka a day at that time.  

Following a physical examination, diagnoses of nonocclusive 
coronary artery disease, essential hypertension, and 
alcoholic cardiomyopathy were rendered.  The examiner stated 
that the Veteran had nonocclusive coronary artery disease, 
but his congestive cardiomyopathy, which was the main cause 
of his heart disease, was felt to be due to alcoholic 
cardiomyopathy.  The examiner noted that the Veteran had also 
had atrial fibrillation, which was felt to be related to his 
alcoholic cardiomyopathy and that he had a pacemaker and 
automatic implantable cardiverter-defibrillator in place.  
The examiner opined that the Veteran's hypertension was 
essential hypertension and was not due to his diabetes 
mellitus.  The examiner further stated that the Veteran's 
heart disease was not felt to be related to his diabetes, but 
rather was related to his alcoholic cardiomyopathy.  In 
support of that conclusion, the examiner noted that the 
Veteran was diagnosed with heart disease initially in 2003, 
but did not develop diabetes until 2006.  His coronary 
atherosclerosis had been nonocclusive and the main etiology 
of his heart disease has been felt by his cardiologist to be 
related to alcohol.  

The Veteran was also afforded an eye examination in February 
2007.  The assessment was Agent Orange diabetes mellitus, 
without diabetic eye disease; mild cataracts in both eyes, 
and mild dry eye in both eyes.  

At his personal hearing in August 2008, the Veteran indicated 
that he had been treated for his coronary artery disease for 
about four to six years; he stated that his primary care 
doctor at the VA has stated that his heart condition is 
secondary to his diabetes.  The Veteran testified that his 
hypertension was discovered at about the same time as his 
coronary artery disease; and, he stated that the doctors also 
believe that his hypertension is due to his diabetes 
mellitus.  It was argued that, before the diabetes was 
discovered, the Veteran did not have any problems with his 
heart or anything; however, once the diabetes became active, 
he started having problems with his heart, his liver, and his 
eyes.  The Veteran maintained that his eyes were getting 
worse, and it is not related to his age; rather, he stated 
that the doctors have also suggested that his deteriorating 
eye condition is due to his diabetes mellitus.  The Veteran 
indicated that his physical activities were limited due to 
his heart condition which is a direct result of his diabetes 
mellitus.  

III.  Legal Analysis-Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Service connection may also be established for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the Veterans' 
compensation law. This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. § 
4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established. 
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a  Veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such  Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The  Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Hypertension

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
Veteran's current hypertension to service or to a service-
connected disability.  Significantly, the service treatment 
records do not reflect that the Veteran was diagnosed with or 
received treatment for hypertension during service.  

In this case, the Veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a) (6).  However, hypertension is not one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. at 162.  Accordingly, no Agent 
Orange presumption applies, and the standard methods of 
establishing service connection may be used.  

There is no medical evidence of record that shows 
hypertension was manifested to a compensable degree within 
one year from the Veteran's date of separation from service 
in November 1969.  Accordingly, entitlement to service 
connection for hypertension on a presumptive basis for 
chronic disease is not warranted.  

The first medical evidence of record showing elevated blood 
pressure is seen in February 1998, with a subsequent 
diagnosis of hypertension.  In view of the lengthy period 
after separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

At a February 2007 VA examination, the VA examiner reviewed 
the entire claims folder to include service treatment records 
and VA outpatient treatment records and conducted a thorough 
examination of the Veteran.  The VA examiner opined that the 
Veteran's hypertension was felt to be essential hypertension 
and was not due to his diabetes mellitus.  Moreover, no 
competent evidence of record otherwise relates the 
hypertension to active service.  

The Board has carefully considered the Veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
Veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed hypertension 
and active service, or secondary to a service-connected 
disability.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  There is 
no probative, competent medical evidence that the Veteran 
currently has hypertension which has been linked to service 
or to a service-connected disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, supra.  Accordingly, 
the claim for service connection for hypertension must be 
denied.  

B.  Nonocclusive coronary artery disease

The medical evidence clearly shows that the Veteran has a 
current diagnosis of nonocclusive coronary artery disease.  
However, there is no competent evidence that the current 
disability is related to service.  As discussed above, 
service treatment records are negative for a cardiovascular 
disability.  In fact, the first indication of a disability 
was not until April 2003, 34 years after service discharge.  
Such a lapse in time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  Id.  
Moreover, the Veteran here did not provide competent evidence 
of continuity.  In fact, at his August 2008 hearing, the 
Veteran stated that his heart symptoms dated back only about 
5 or 6 years.

In this case, the Veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a) (6).  However, coronary artery disease is 
not one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  See Brock v. Brown, 10 Vet. App. at 162.  
Accordingly, no Agent Orange presumption applies.  

Also, the Veteran is not entitled to a presumption of service 
connection on the basis of chronic disease as his disability 
did not manifest to a degree of 10 percent within one year 
from date of termination of service.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Furthermore, 
there is no opinion which provides a nexus between service 
and the Veteran's current cardiovascular disability.  
Accordingly, service connection on a direct basis is 
unwarranted.  

Similarly, it cannot be said that there is competent evidence 
showing that this condition is related the service-connected 
diabetes mellitus, as claimed by the Veteran.  The only 
medical opinion of record that addresses the etiological 
question presented in this case, discounts a medical nexus 
between the  Veteran's current coronary artery disease on the 
one hand and his service-connected diabetes mellitus on the 
other.  The opinion of a VA examiner in February 2007 
followed a review of the record and a physical examination.  
Specifically, the VA examiner stated that that the Veteran's 
heart disease is not felt to be related to his diabetes but 
is felt to be related to his alcoholic cardiomyopathy; he was 
diagnosed with heart disease initially in 2003, but he 
developed diabetes in 2006.  His coronary atherosclerosis has 
been nonocclusive and the main etiology of his heart disease 
has been felt by his cardiologist to be related to alcohol.  
There is no other medical opinion in the record to refute the 
conclusions of the VA examiner.  Thus, there is no favorable 
medical evidence showing that the Veteran's current heart 
disease is related to service or his service-connected 
diabetes mellitus.  Rather, the uncontroverted medical 
evidence, consisting of a VA medical opinion, opposes the 
claim.  

As for the Veteran's statements and testimony, relating his 
current coronary artery disease to the service-connected 
diabetes mellitus, although the  Veteran is competent to 
describe symptoms pertaining to his claimed disability, where 
as here, the question involved is one of medical causation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 
2007).  

For the above-stated reasons, the Board concludes that there 
is no basis of entitlement to secondary service connection.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
The weight of the credible evidence demonstrates that the 
Veteran's current hypertension and coronary artery disease 
have not been medically linked to the service-connected 
diabetes mellitus, type II.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  



C.  Diabetic retinopathy

The Court of Appeals for Veterans Claims (Court) has held 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court has also held 
that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, 
the overall evidence of record fails to support a diagnosis 
of the claimed eye disorder, that holding is applicable.  

In a February 2007 examination of his eyes, a VA examiner 
specifically found that the Veteran did not have retinopathy 
and there is no other medical evidence to indicate that the 
Veteran has diabetic retinopathy.  In the absence of proof of 
a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Without competent medical evidence confirming that the 
Veteran has a current diagnosis of diabetic retinopathy (to 
establish he has this condition), or has manifested such 
condition since service, and linking this diagnosis to his 
military service, he has no valid claim.  See, e.g., Brammer, 
Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish that he 
or she has that disability and that there is 'a relationship 
between the disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Thus, service connection for diabetic retinopathy 
must be denied.   

The only evidence in support of the Veteran's claim is his 
own statement.  However, as a layman, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the Veteran has a current diagnosis of diabetic retinopathy.  
As the preponderance of the evidence is against the claim for 
service connection, the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Legal Analysis-Higher Evaluation for diabetes mellitus 
and EED for the grant of S/C for diabetes mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating action in March 2007, the RO granted service 
connection for diabetes mellitus, type II, associated with 
herbicide exposure, with a 20 percent evaluation, effective 
November 14, 2006.  A notice of disagreement (NOD) with that 
determination was received in April 2007, and a statement of 
the case (SOC) was issued in September 2007.  The Veteran 
perfected an appeal of the above rating decision by filing a 
substantive appeal (VA Form 9) in October 2007.  At his 
personal hearing in August 2008, the Veteran withdrew the 
issues of entitlement to an earlier effective date for the 
grant of service connection for diabetes mellitus, and 
entitlement to a higher evaluation for diabetes mellitus.  

Thus, the Board finds that the Veteran withdrew his appeal as 
to the issues of entitlement to an earlier effective date for 
the grant of service connection for diabetes mellitus, and 
entitlement to a higher evaluation for diabetes mellitus.  
Hence, there remains no allegation of errors of fact or law 
for appellate consideration on those issues.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal on these matters and they 
are dismissed.  
 

ORDER

Service connection for nonocclusive coronary artery disease, 
to include as secondary to the service-connected diabetes 
mellitus, is denied.  

Service connection for hypertension, to include as secondary 
to the service-connected diabetes mellitus, is denied.  

Service connection for diabetic retinopathy, to include as 
secondary to the service-connected diabetes mellitus, is 
denied.  

The appeal on the claims of entitlement to an earlier 
effective date for the grant of service connection for 
diabetes mellitus, and entitlement to a higher evaluation for 
diabetes mellitus is dismissed.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


